Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
Applicant is reminded that an oath or declaration must be filed before payment of the issue fee pursuant to 35 U.S.C. 115 f-e.
Allowable Subject Matter
Claims 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 8 is that its limitations were not taught/reasonably suggested in the prior art.  The closest prior art was Fukama (JP 2016053413).  Fukama teaches the gist of the invention except for “bridge portions integrally connecting the inner ring portion and the outer ring portion at positions except the bolt holes in a circumferential direction, wherein surfaces, facing in the circumferential direction, of each of the bridge portions are curved so that the bridge portion expands from a radial direction middle toward radial direction both ends of the bridge portion, wherein each of the bridge portions is connected in a curved manner to the inner ring portion and the outer ring portion, and wherein a radius of curvature of a connecting portion between the surfaces, facing in the circumferential direction, of the bridge portion and the outer ring portion is larger than that of a connecting portion between the surfaces, facing in the circumferential direction, of the bridge portion and the inner ring portion”.
Fukama does not suggest these limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832